Citation Nr: 0935801	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-23 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for colon cancer, status 
post right hemicolectomy, to include as due to exposure to 
ionizing radiation.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1954 to May 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In July 2009, the Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge, who was designated by 
the Chairman of the Board to conduct that hearing and render 
a determination in this claim, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).  A transcript of that hearing, as well 
as the hearing conducted by a local hearing officer in June 
2008, is of record.  


FINDING OF FACT

The medical evidence shows that the Veteran's colon cancer, 
status post right hemicolectomy, was first clinically 
manifest many years after his discharge from active service 
in May 1961; there is no competent evidence showing that the 
colon cancer, status post right hemicolectomy, was related to 
disease or injury, including exposure to ionizing radiation, 
during active service.


CONCLUSION OF LAW

Colon cancer, status post right hemicolectomy, was not 
incurred in or aggravated during the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he developed colon cancer, and 
underwent an associated right hemicolectomy, as a result of 
exposure to ionizing radiation during service.  Specifically, 
he claims exposure to ionizing radiation during service at 
Clarksville Base, in Clarksville, Tennessee 
("Clarksville").  During his July 2009 hearing, he 
essentially testified to the following: he was stationed at 
Clarksville for about 18 months; Clarksville was a classified 
facility; while there, he primarily performed security 
duties; he occasionally entered certain bunkers to retrieve 
ammunition and supplies; he did not have direct and personal 
knowledge of what was inside any specific bunker or building 
that he guarded, but nuclear materials were stored at the 
base; he guarded entrances to bunkers that were opened and 
closed in his presence, which were used by personnel subject 
to radiation protocols; he did not wear a radiation badge; he 
was diagnosed with cancer in 1997; several VA doctors have 
verbally told him that there was a greater than 51 percent 
chance that his colon cancer was due to radiation exposure.  
The transcript of a hearing held at the RO before a local 
hearing officer in June 2008 is substantially similar.  

The Veteran has submitted several articles in support of his 
claim.  One article indicates that Clarksville Base is a 
5,000 acre compound in Fort Campbell, Kentucky, and that 
during the Cold War, nuclear weapons were stored at a 
facility within the base called the Clarksville Modification 
Center (a.k.a. "the Birdcage").  Another article indicates 
that a federal compensation program exists for workers at the 
Birdcage, and other Department of Energy sites, for those who 
developed illnesses due to exposure to radiation.  

The Veteran's personnel records indicate that he served at 
Clarksville Base between February 1957 and August 1958.  His 
primary duties during that time are listed as guard, messman, 
and squad leader.  Service treatment records are negative for 
any evidence of treatment for colon symptoms, a diagnosis of 
a disorder of the colon, exposure to ionizing radiation, or a 
dose estimate.  A separation examination report, dated in May 
1961, shows that his abdomen and rectum were clinically 
evaluated as normal.  The Veteran's service treatment reports 
do not include an official exposure record (DD 1141, NAVMED 
6470/10, or equivalent document) (discussed infra).  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 2001 and 2008.  This evidence shows 
that in April 2005, the Veteran was diagnosed with 
adenocarinoma of the ascending colon.  In May 2005, he 
underwent a right hemicolectomy.  His medical history was 
noted to include diverticulosis.  

Service connection may be granted for any disease or injury 
incurred or aggravated in line of active military duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. § 
3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As to the first method for establishing service connection 
(i.e., presumption), a "radiation-exposed veteran" is defined 
as either a veteran who while serving on active duty, or an 
individual who while serving on active duty for training or 
inactive duty training, participated in a radiation-risk 
activity.  See 38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; internment as a prisoner of war 
(or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946; certain service on the grounds of a gaseous 
diffusion plant in Paducah Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 U.S.C.A. § 
1112(c)(2); 38 C.F.R. § 3.309(d)(2).

In this case, the Board initially notes that malignant tumors 
are also included among the chronic diseases for which 
presumptive service connection is warranted under the 
provisions of 38 C.F.R. § 3.309(a).  However, there is no 
evidence whatsoever that colon cancer, the underlying 
disability in this case, was present during the Veteran's 
service or to a compensable degree within one year after 
service, and he has never contended such.  The evidence 
instead consistently indicates that colon cancer was 
initially diagnosed many years after service.  Therefore, the 
Board finds that the presumptive provisions of 38 C.F.R. § 
3.309(a) are not for application.

Furthermore, even though colon cancer is one of the diseases 
set forth in 38 C.F.R. § 3.309(d) as presumptively related to 
radiation exposure, the Veteran is not a "radiation-exposed 
veteran" because service at Clarksville is not among the 
places or activities considered to be a "radiation-risk 
activity" under 38 C.F.R. § 3.309.  Therefore, the Board 
finds that the presumptive provisions of 38 C.F.R. § 3.309(d) 
are not for application with respect to the Veteran's claim 
that his colon cancer is due to in-service radiation 
exposure.

As to the second method for establishing service connection, 
38 C.F.R. § 3.311 provides for development of claims based 
upon a contention of radiation exposure during active service 
and post-service development of a radiogenic disease.  The 
purpose of these provisions is to relieve claimants of the 
burden of having to submit evidence to show that their cancer 
may have been induced by radiation.  These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing 
regulation essentially states that, in all claims in which it 
is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  To obtain dose data, a request will be made for any 
available records concerning the veteran's exposure to 
radiation, including the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service medical records, and other records that may contain 
information relevant to the veteran's radiation dose in 
service.  38 C.F.R. § 3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes colon cancer, which must 
become manifest five years or more after exposure.  38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).  As the Veteran has a 
radiogenic disease, as defined in 38 C.F.R. § 3.311, the RO 
undertook to obtain dose data in October 2008 from the Naval 
Dosimetry Center. 

As discussed in detail above, the provisions of 38 C.F.R. § 
3.311 provide for development of claims based on a contention 
of radiation exposure during active service and post-service 
development of a radiogenic disease.  These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation-exposed veterans.  In this case, the Veteran is 
shown to have served at Clarksville, and he has submitted 
several articles which indicate that nuclear materials were 
stored or otherwise handled at Clarksville while he served 
there, and that some workers at the Clarksville Modification 
Center developed illnesses due to exposure to radiation.  
However, there is no basis to find that he was exposed to 
ionizing radiation during the course of his duty at 
Clarksville.  The RO attempted to obtain a dose assessment 
for the Veteran's in-service exposure to radiation, but the 
Naval Dosimetry Center responded that a review of its 
exposure registry revealed no reports of occupational 
exposure to ionizing radiation pertaining to the Veteran.  
The Naval Dosimetry Center stated that an official exposure 
record ("DD 1141, NAVMED 6470/10 or equivalent document") 
would be maintained in the Veteran's medical record, but the 
RO had already obtained the Veteran's service treatment 
reports and personnel file, and no such official exposure 
record was maintained.  Given the foregoing, there is no 
objective evidence to show that the Veteran was exposed to 
ionizing radiation during service.  Accordingly, service 
connection under 38 C.F.R. § 3.311 is not warranted.  

In reaching its decision under 38 C.F.R. § 3.311, as the 
Veteran is not shown to have been exposed to ionizing 
radiation, a referral of this case to the Under Secretary for 
Benefits for an opinion as to whether sound scientific 
medical evidence can support the conclusion that it is at 
least as likely as not that the Veteran's disease resulted 
from radiation exposure during service, and consideration of 
the factors as listed in 38 C.F.R. § 3.311(e), need not be 
undertaken.  Wandel v. West, 11 Vet. App. 200, 204-205 
(1998).  Based on the foregoing, the Board finds that the 
evidence does not warrant a grant of the benefit sought under 
38 C.F.R. § 3.311.  

As to the third method for establishing service connection 
(i.e., direct), 38 C.F.R. § 3.303(d) provides that service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  Thus, if a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability or 
to the regulatory development procedures applicable to a 
radiogenic disease, the claim must still be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  In other words, the fact that the veteran 
may not meet the requirements of a presumptive regulation 
would not in and of itself preclude him from establishing 
service connection, because he may in the alternative 
establish service connection by way of proof of actual direct 
causation.  

After careful consideration, the Board finds that the claim - 
on a basis other than 38 C.F.R. §§ 3.309, 3.311 - must also 
be denied.  The Veteran was not treated for colon cancer 
during service, and colon cancer is first shown no earlier 
than 2005 (the Veteran also underwent his right hemicolectomy 
in 2005).  This is approximately 44 years after separation 
from service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, there is no competent evidence showing 
that the Veteran's colon cancer/right hemicolectomy is 
related to his service.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim on a 
direct basis (i.e., other than under 38 C.F.R. § 3.311), and 
that the claim must be denied.  

In reaching this decision, the Board has considered the 
articles submitted by the Veteran.  However, there is nothing 
in these articles which provides a reasonable basis to find 
that he was exposed to ionizing radiation during his service.  
The Veteran has not specifically asserted that he ever 
entered a bunker or building in which nuclear materials were 
kept.  None of the articles indicate that personnel 
performing security duties (or any other duties similar to 
those he is shown to have performed) at Clarksville developed 
illnesses due to radiation exposure, nor do they indicate 
that any area of the base in which the Veteran performed his 
duties was contaminated by radiation.  Therefore these 
articles do not provide a sufficient basis to find that there 
is a causal relationship between the Veteran's service and 
his colon cancer/right hemicolectomy.  See, e.g., Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contention that colon 
cancer, status post right hemicolectomy, was caused by 
service that ended in 1961.  In this case, when the Veteran's 
service treatment reports, which do not show that he was ever 
treated for colon symptoms, or found to have a disorder of 
the colon, are considered with his post-service medical 
records, which indicate that colon cancer is first shown in 
2005 (the year his right hemicolectomy was performed) and 
which do not indicate either that he was exposed to ionizing 
radiation during service or that there was competent evidence 
of a relationship between the colon cancer and service, the 
Board finds that such evidence outweighs the Veteran's 
contention that he has colon cancer/right hemicolectomy that 
is related to his service.    

The Veteran also testified that VA doctors have told him that 
there was a greater chance than not that the colon cancer was 
due to radiation exposure.  However, the Veteran has produced 
no written confirmation of such opinion, and the Board is 
unable to weigh the credibility of such medical evidence to 
determine its probative value in assessing whether service 
connection is warranted.  

In sum, service treatment records contain no findings of 
colon cancer, and the record reveals that the Veteran was not 
diagnosed with colon cancer until many years following 
service.  Further, there is no competent evidence showing 
that the colon cancer was related to disease or injury, 
including exposure to ionizing radiation, during active 
service.  As such, the Board finds that the preponderance of 
the evidence is against service connection for colon cancer.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as articulated above, 
the preponderance of the evidence is against the Veteran's 
claim, and the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

II.  VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), the 
Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in June 2006 and November 2008.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).     

In this pre- and post- adjudication VCAA notice, the Veteran 
was notified of the type of evidence needed to substantiate 
the claim of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  He was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  He was 
also informed of the effective date of the claim and the 
degree of disability assignable.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service personnel and 
treatment reports, and post-service records relevant to the 
issue on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's VA and non-VA medical records.  

The Veteran has not been afforded an examination, and an 
etiological opinion has not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service treatment reports do not show any 
relevant treatment, the claimed condition is first shown more 
than 40 years after separation from service, there is no 
objective evidence of exposure to ionizing radiation during 
service, and there is no competent evidence to show that the 
claimed condition is related to the Veteran's service, to 
include as due to exposure to ionizing radiation.  Given the 
foregoing, the Board finds that the standards of McLendon 
have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2008); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

With regard to the duty to assist for claims based on 
exposure to radiation, a radiation dose estimate, and an 
etiological opinion based on such an estimate, have not been 
obtained.  In October 2008, the RO attempted to confirm the 
Veteran's exposure to radiation while performing military 
duties; however, he was not shown to have participated in a 
radiation risk activity, and exposure to ionizing radiation 
was not shown during service.  The Naval Dosimetry Center 
responded in November 2008 with negative results of a search.  
Moreover, the RO had earlier obtained from the National 
Personnel Records Center (NPRC) the Veteran's service 
personnel records, but such records also fail to show any 
evidence of the claimed exposure.  Therefore, further 
development, to include development under 38 C.F.R. § 3.311, 
is not warranted.  See Wandel v. West, 11 Vet. App. 200, 204-
205 (1998) (stating that development under 38 C.F.R. § 
3.311(b)(1) requires a preliminary determination that a 
veteran was exposed to ionizing radiation, and where no such 
exposure is shown, a referral to the Undersecretary for 
Benefits is not required).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for colon cancer, status post right 
hemicolectomy, to include as due to exposure to ionizing 
radiation, is denied.  


____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


